Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.  Claims 1-20 are currently pending of which claims 1, 7, 9, 16, are currently amended.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,164,852. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their approach to claiming an infrastructure management system for .

Present Application
Claim 1
Patent 10,164,852
Claim 1
A system for implementing an infrastructure management system that supports hardware failure remediation, the system comprising: an infrastructure management component configured to:
A system for implementing an infrastructure management system that supports hardware failure remediation, the system comprising:
an infrastructure management component configured to:
determine that a hardware composite operating without a hardware component that has failed meets a minimum operational bar for the hardware composite, wherein a remediation attribute of the hardware composite indicates a minimum operational bar for the hardware composite which if not met triggers decommissioning of the hardware composite;
determine that the hardware composite operating without the hardware component that has failed meets a minimum operational bar for the hardware composite; … 
access a remediation attribute of the hardware composite, wherein the remediation attribute indicates a minimum operational bar for the hardware composite, wherein a plurality of different types of hardware composites are configured with corresponding minimum operational bars for hardware components in the different types of hardware composites;
and initiate operation of the hardware composite in a degraded state that meets the minimum operational bar for the hardware composite, wherein the degraded state includes the hardware composite operating without the failed hardware component.
initiate remediation operations for operating the hardware composite in a degraded state, wherein the degraded state includes the hardware composite operating without the failed hardware component…
determine that the hardware composite operating without the hardware component that 


While both claims’ limitations are substantially similar, the present application’s claims are more broad by not explicitly citing that the invention “…determine that a failure of a hardware component has occurred…access a remediation attribute…” However both sets of claims do continue by initiating operation of the hardware composite in the degraded state, including operating without the failed hardware component. That means that both claimed inventions have assessed that the hardware component is a fault and is not being used. Since both sets of claims assess and ignore the use of a faulty hardware component, it is obvious that at some point the inventions make such a determination. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have determined what hardware component is at fault so that it can be avoided to ensure smooth network operations.
Claims 2-20 are similarly rejected as being substantially similar to patented claimed 2-20. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not deemed fully persuasive. The following are the examiner’s response to the applicant’s arguments.
In lieu of the latest amendment, the previously issued 103-type rejections have been withdrawn.
However, the amended claims are still subject to a non-statutory type double patenting rejection.  The applicant alleges in their response that the double patenting rejection is provisional and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456